DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2004/0028905) in view of Degott et al. (US 2016/0176223) and Kasch et al. (US 2010/0178508) or Knox (US 6134863). 
Regarding claims 1-10, 13-15 Phillips discloses multilayered magnetic pigment flakes. The pigment flakes can be interspersed in to liquid media such as paints or inks to produce colorant compositions (abstract). Pigment flakes comprises a magnetic core section including: a central magnetic layer having a first major surface, an opposing second major surface, and at least one side surface; and a first reflector layer on the first major surface of the magnetic layer, and an opposing second reflector layer on the second major surface of the magnetic layer; a first dielectric layer overlying the first reflector layer (claim 23, see figures 13-14). The magnetic layer comprises a material selected from the group consisting of iron, cobalt (claim 25). The reflector layers comprise a reflective material selected from gold, nickel, chromium (claim 30) which would intrinsically have high reflectance and magnetic properties. The pigment flakes can be further fragmented if desired by, for example, grinding the flakes to a desired size using an air grind, such that each of the pigment flakes has a dimension on any surface thereof ranging from about 2 microns to about 200 microns order to impart additional durability to the color shifting (para 0113), where the pigment flakes correspond to the reflective particles of the present invention.
However, Phillips fails to disclose that the magnetic particles having a median particle size of about 10-30 microns and reflective particles having a median particle size of about 1-9 microns
Whereas, Degott discloses magnetic or magnetizable pigment particles comprising a magnetic metal selected from the group consisting of cobalt, iron, gadolinium and nickel; a magnetic alloy of iron, manganese, cobalt, nickel or a mixture of two or more thereof; and having a d50 value higher than 6 .mu.m and lower than 13 .mu.m (claim 1). It is known in the art to use inks, compositions, coatings or layers containing oriented magnetic or magnetisable pigment particles (para 0002). 
The only deficiency of Degott is that Degott disclose the use of reflective particles of 6 microns, while the present claims require the reflective particles of 5.5 microns.
It is apparent, however, that the instantly claimed median particle size of reflective particles and that taught by Degott are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the median diameter of reflective particles disclosed by Degott and the median particle diameter disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the median diameter of reflective particles it therefore would have been obvious to one of ordinary skill in the art that the median diameter of reflective particles disclosed in the present claims is but an obvious variant of the median diameter of reflective particles disclosed in Degott, and thereby one of ordinary skill in the art would have arrived at the claimed invention and reflective particles (gold, nickel, chromium) would intrinsically have a lightness at least 10 points higher than the lightness of the magnetic particles (iron, cobalt). 
Whereas, Kasch discloses a multilayer of cholesteric liquid crystal polymer (CLCP), wherein at least two layers of CLCP differing in at least one optical property are arranged on top of each other. Corresponding pigments, coating compositions and there use in security and decorative printing and coating applications are disclosed as well (abstract). Flake pigment for printing or coating applications, obtained by comminuting a multilayer of cholesteric liquid crystal polymer (CLCP. The median d50 size of the flake pigment is between 5-100 microns (claims 38 and 40). Alternatively, Knox discloses packaging metal pigment, where the pigment is a flake having a median particle size of 5-20 microns (claim 1 and 6). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the magnetic particles in the magnetic layer of Phillips with a median particle size of 6-13 microns as taught by Degott motivated by the desire to exhibit optimum optical properties and to properly align the pigment particles in the dark areas and to form the pigment flakes of Phillips having a median particle size of 5-20 microns as taught by Kasch or Knox motivated by the desire to have improved processability (Knox, col. 3 lines 55-60) and to have improved optical properties. 
Regarding claim 11, Phillips fails to disclose that the reflective particles are present in the composition in an amount from about 1 to about 40 area percent, based upon the combined particle surface of the magnetic particles and the reflective particles. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges of 1-40 area percent through process optimization motivated for the end use applications like paints and inks and properties needed for the specific product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claim 12, Phillips fails to disclose that the magnetic particles are present in an amount from about 1-35 weight percent based upon the total weight percent of the composition. 
Whereas, Degott discloses the coating composition described herein comprises the non-spherical magnetic or magnetisable pigment particles described herein, in particular non-spherical optically variable magnetic or magnetisable pigment particles, dispersed in a binder material.  Preferably, the non-spherical magnetic or magnetisable pigment particles are present in an amount from about 2 wt-% to about 40 wt-%, more preferably about 4 wt-% to about 30 wt-%, the weight percent being based on the total weight of the coating composition (para 0064).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include magnetic particles of Phillips in an amount of 4-30 weight percent as taught by Degott in the coating composition motivated by the desire to have pigment flakes with high brightness, high contrast, high resolution and reduced sparkling. 
Response to Arguments
Applicants arguments filed on 11/3/2022 have been fully considered, but they are not persuasive. 
Applicant argues that Degott discloses non-spherical magnetic pigment particles must have a d50 value higher than 6 microns to attain optimum reflectivity. 
However, it should be noted that Degott does not disclose the pigment particles must have d50 or greater than 6 microns, it is just a preferred range of their invention. Degott teaches against having large d50 of pigment particles like above 17 microns and how it is unsatisfactory for their invention, however Examiner did not find any disclosure in Degott which discloses that having less than 6 microns of the pigment particles will lead to unsatisfactory properties. 
The only deficiency of Degott is that Degott disclose the use of reflective particles of 6 microns, while the present claims require the reflective particles of 5.5 microns.
It is apparent, however, that the instantly claimed median particle size of reflective particles and that taught by Degott are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the median diameter of reflective particles disclosed by Degott and the median particle diameter disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the median diameter of reflective particles it therefore would have been obvious to one of ordinary skill in the art that the median diameter of reflective particles disclosed in the present claims is but an obvious variant of the median diameter of reflective particles disclosed in Degott, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Applicant argues that Knox merely teaches that “the packaging method is suitable for fine pigment size flakes and this packaging method is generally unrelated to the pigment composition taught by Phillips. 
However, it should be noted that both Knox and Phillips are directed towards pigment composition and are analogous art and it would be obvious to one of ordinary skill in the art to combine these references and arrive at the present invention. 
Applicant argues that both Knox and Kasch do not provide any specific teaching or rationale for choosing applicant’s claimed range. Rather, Knox and Kasch both generally teach broad ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time the application was filed, absent evidence to the contrary to form the pigment flakes of Phillips having a median particle size of 5-20 microns as taught by Kasch or Knox motivated by the desire to have improved processability (Knox, col. 3 lines 55-60) and to have improved optical properties. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788